Citation Nr: 0618356	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-36 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a skin disorder.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen the veteran's claim of entitlement to 
service connection for depression, claimed as secondary to 
skin disease.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 until 
July 1971.  

In May 1979, the RO received the veteran's original claim of 
entitlement to service connection for skin disease.  In a 
July 1979 decision, the RO denied the veteran's claim.  He 
did not appeal.  

In April 2001, the RO received the veteran's request to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a skin disease, as well as an 
initial claim of entitlement to service connection for 
depression, claimed as secondary to his skin disease.  An 
October 2002 rating decision denied both claims.  The veteran 
did not appeal.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO) which denied the veteran's 
request to reopen his two previously denied claims.  In April 
2006 the veteran presented personal testimony before the 
undersigned Veterans Law Judge at a travel board hearing at 
the RO.  A copy of the transcript has been associated with 
the veteran's claims folder.    

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim of entitlement to service 
connection of a skin disability is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits as to 
that issue.  Further, the Board has determined that the 
veteran's request to reopen his claim of entitlement to 
service connection of depression secondary to a skin 
disability is inextricably intertwined with the veteran's re-
opened skin disability claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

Accordingly, both issues are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action by him is required.


FINDINGS OF FACT

1.  The RO's October 2002 rating decision denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for a skin disability. 

2.  Evidence received since the October 2002 denial regarding 
the veteran's skin disorder pertains to current disability 
and in-service incurrence of disease or injury.  Such was not 
established at the time of the prior final denial.  The 
additionally received evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  Since October 2002, new and material evidence has been 
received as to the claim of entitlement to service connection 
for a skin disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection of a skin disease.  

The veteran has requested that his previously-denied claim of 
entitlement to service connection for a skin disability be 
reopened.  He contends that an autoimmune disorder 
(specifically antiphospholipid antibody syndrome), which can 
manifest in part as a skin disability, had its onset in 
service.  

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (the VCAA) is applicable to 
this case.  It appears that the veteran may not have been 
accorded complete VCAA notice.  However, given the outcome of 
this decision, there is no prejudice to the veteran in 
proceeding.  The Board is confident that complete VCAA notice 
will be provided pursuant to its remand instructions below. 

Pertinent Law and Regulations
Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Finality/new and material evidence

In general, RO decisions are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in November 2003, the claim will be adjudicated by 
applying the revised section 3.156, discussed in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

At the time of the RO's October 2002 decision, none of the 
three elements of service connection had been established.  
There was not of record a clearly and conclusively diagnosed 
skin disease, or an autoimmune disorder which manifested as a 
skin condition.  The record on appeal also did not include 
evidence of an in-service incurrence of any disease.  Nor did 
the record contain competent medical nexus evidence to link a 
clearly diagnosed medical condition with his military service 
or any incident thereof.  Thus, at the time of the RO's 
October 2002 decision, all three elements were not satisfied. 

The RO's October 2002 decision which denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a skin disability is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).  As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence. See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2005).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted (i.e., after October 2002) evidence bears directly 
and substantially upon the specific matter under 
consideration.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence has been submitted which is sufficient to 
reopen the veteran's claim.  

The new evidence submitted after the October 2002 decision 
consists of an October 2005 letter from Dr. J.S. and the 
veteran's April 2006 sworn testimony.  [The Board notes in 
passing that the veteran also resubmitted private hospital 
records which were previously of record and considered at the 
time of the October 2002 denial.]

The October 2005 letter from Dr. J.S. states that the 
veteran's underlying condition is antiphospholipid antibody 
syndrome, an autoimmune disorder which can manifest through 
skin symptoms.  At the time of the veteran's prior final 
denial, there was not of record a clearly established 
diagnosis.  Dr. S.'s letter is new in that it was not of 
record at the time of prior final denial.  It is material in 
that it deals with the specific nature of the veteran's 
claimed condition.    

Turning to the veteran's testimony, the Board notes that in 
each of the veteran's prior attempts to pursue this claim he 
had not provided a description of the claimed in-service 
onset of the condition.  At the hearing, the veteran asserted 
that on his first combat mission in Vietnam he became 
afflicted by a condition which manifested as skin 
discoloration, burning and itching and he required immediate 
medical services which removed him from the field, resulting 
in his transfer to Okinawa for treatment and ultimately 
resulting in his transfer home.  See the transcript of the 
April 2006 hearing, pages 4-10. 

Reviewing the veteran's newly submitted contentions regarding 
the in-service onset of the claimed condition against the 
other evidence of record, the Board notes that the veteran's 
service medical records consist only of his entrance and 
separation examinations with no records of any kind of 
treatment for any condition while in service.  However, based 
on the veteran's testimony, and reference in the separation 
paperwork to the veteran initially being considered for an 
undesirable discharge, it appears that the veteran's service 
records are incomplete.  

In addition, the veteran's description of events is somewhat 
corroborated by his DD Form 214, which reflects one day of 
Vietnam service, November 5-6 1970.  
[The Board finds it surprising, to say the least, that the 
veteran would be on  a combat mission the only day he was in 
Vietnam.  However, as noted above, the veracity of claimants' 
statements is presumed in determining whether new and 
material evidence exists.  See Justus, supra.]

Therefore, the new evidence of the veteran's contentions when 
compared to the previously obtained service records raises a 
reasonable possibility that the veteran suffered an in-
service incurrence of disease or injury and therefore the 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran's 
suffered an in-service incurrence of disease.  
 
As new and material evidence has been submitted as to current 
disease and in-service incurrence of disease, and both 
elements were unestablished at the time of the prior final 
denial, the Board finds that the veteran's claim should be 
reopened.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) [evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim].   Moreover, the Justus 
presumption of credibility is not applicable when a claim is 
evaluated on its merits. 

Once a claim is reopened, the statutory duty to assist is 
triggered. See 38 U.S.C.A. 
§ 5103.  For reasons explained below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.  


ORDER

New and material evidence having been received, the veteran's 
request to reopen his claim of entitlement to service 
connection for a skin disability is granted.  
To that extent only, the appeal is allowed.  


REMAND

1.  Entitlement to service connection for an autoimmune 
disorder manifested by a skin condition.

The Board believes that this issue should be recharacterized, 
given not only that the matter of finality/new and material 
evidence has been resolved in the veteran's favor, but also 
because it appears that the veteran is in fact seeking 
entitlement to service connection for an autoimmune disorder 
manifested by a skin condition, not a skin disease per se.  

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

Service records

As discussed in detail above, the veteran has testified that 
he underwent extensive medical treatment during service.  It 
appears that the veteran's service medical records may be 
incomplete.  

Additionally, given the veteran's description of events and 
the references to an attempted undesirable discharge in the 
service medical records currently included in the file, the 
Board believes that the veteran's full service personnel 
records may have further information about the veteran's 
period of service and an explanation for his single day of 
service in Vietnam.  

Accordingly, the Board finds that efforts should be made to 
attempt to locate any additional service medical records and 
also to obtain the veteran's service personnel records.  

VA treatment records

Based on the veteran's testimony it is unclear whether or not 
he has received recent medical treatment at the VAMC in 
Providence, Rhode Island.  See the April 2006 hearing 
transcript, page 18.   Accordingly, attempts should be made 
to determine whether or not additional medical treatment 
records for the veteran are available.  

Nexus evidence 

As noted above, the veteran's claim has been reopened and the 
evidence of record arguably satisfies a showing of current 
disability and an in-service incurrence of disease or injury 
(including herbicide exposure).   There is not of record any 
nexus opinion regarding the veteran's disability and service.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination and obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim. 
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, 
the Board believes that the veteran should be afforded a VA 
examination in order to provide nexus evidence. 

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for depression, claimed as 
secondary to an autoimmune disorder manifested by a skin 
condition.  

The veteran is also seeking to reopen a previously denied 
claim of entitlement to service connection of depression 
claimed as secondary to his claimed autoimmune disorder/skin 
condition.  As was alluded to in the Introduction, the Board 
believes that this secondary service connection issue must be 
remanded because it is inextricably intertwined with the 
first issue on appeal.

Claims are said to be intertwined if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto.  See Parker v. 
Brown, 7 Vet. App. 116 (1994).  Such is the case with the 
veteran's secondary service connection claim.  Because the 
secondary service connection claim of necessity is premised 
on a relationship between the claimed depression and the 
autoimmune disorder with skin manifestations, in the absence 
of service connection for the autoimmune disorder service 
connection may not be granted on a secondary basis.

As discussed above, the veteran's claim of entitlement to 
service connection for the autoimmune disorder has been 
reopened and is being remanded for further development.  
Although the record does not currently contain new and 
material evidence specifically relating to the secondary 
service connection claim, such may be developed in the course 
of the development of the re-opened skin disability claim.  
Action on the secondary service connection issue is therefore 
deferred.

Both issues

As alluded to above, the veteran does not appear to have 
received complete VCAA notice.  This is at least in part due 
to ever-changing judicial precedent in this area.  See, e.g., 
the recently decided case of Kent v. Nicholson, No. 04-181, 
slip op. at 10 (U.S. Vet. App. Mar. 31, 2006).  In any event, 
the RO should send the veteran complete VCAA notice, in 
particular taking into consideration the decision in Kent.

Accordingly, the case is REMANDED for the following actions:

1. VBA must review the veteran's VA claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed, specifically to include 
sending a letter to the veteran which 
complies with the requirements of 38 
C.F.R. § 3.159(b) and, with respect to his 
request to re-open a previously denied 
claim of entitlement to service connection 
of depression secondary to a skin 
condition, complies with the requirements 
of Kent v. Nicholson, No. 04-181, slip op. 
at 10 (U.S. Vet. App. Mar. 31, 2006).  

2.  VBA should contact appropriate 
repositories and request any additional 
service medical records pertaining to the 
veteran, as well as the veteran's service 
personnel records. All records received 
should be associated with the veteran's 
claims folder.  If requested records are 
not received, this should be documented in 
the veteran's VA claims folder.

3.  VBA should contact the veteran and 
request that he identify any an all 
medical treatment for an autoimmune 
disorder and/or a skin condition.  After 
securing any required consent from the 
veteran, VBA should attempt to obtain any 
such records which are not currently in 
the claims folder. 

4.  VBA should contact the VAMC in 
Providence, Rhode Island and request any 
records pertaining to treatment of the 
veteran.  If no such records are 
available, this should be noted in the 
veteran's claims folder.  Any records 
received should be associated with the 
veteran's VA claims folder.

5.  VBA should then schedule the veteran 
for a VA examination to determine the 
existence and etiology of an autoimmune 
disability which manifests as a skin 
condition.  The veteran's VA claims folder 
should be made available to the examiner.  
The examiner should express an opinion as 
to whether an autoimmune disability exists 
and if so, whether such autoimmune 
disability includes skin manifestations.  
If any such autoimmune disability 
currently exists, the examiner should 
render an opinion as to whether it is as 
least as likely as not related to the 
veteran's military service or any incident 
thereof.  A report of the examination 
should be associated with the veteran's VA 
claims folder.     

6.	Thereafter, after undertaking any additional 
development 
which it deems to be necessary, VBA RO should 
readjudicate 
both of the veteran's claims.  If the decision is 
unfavorable to 
the veteran, in whole or in part, he should be issued 
a SSOC, 
with a copy to his representative, and they should be 
afforded an appropriate period of time in which to 
respond.  The claims 
folder should then be returned to the Board, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


